PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/397,482
Filing Date: 3 Jan 2017
Appellant(s): SALTSIDIS, Panagiotis



__________________
Ronald J. Ward
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 1, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 1, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau et al (US Publication 2008/0247324 A1) in view of Andersen et al (US Publication 201/0182865 A1).
Regarding to claims 1,11, and 16, Nadeau discloses a node 200 (fig. 2) and a method (fig. 3) for use in a communications network 100 supporting Equal Cost Multiple Paths ECMP (fig. 1 page 2 paragraph 0021), the node comprising a processor 213 for generating 320 a set of ECMP multipoint paths (LSP 1 and LSP 2 include multiple points LSRs), the ECMP multipoint paths comprising a set of connectivity (links) multipoint paths along the same end points (page 2 paragraph 0021); the processor being further arranged to create 330 a set of ECMP Maintenance Associations (BFD 
Nadeau fails to teach for the ECMP multipoint paths comprises more than two endpoints.
However, Andersen discloses a node A-E for use in a communications network (fig. 15) supporting ECMP multipoint paths comprises more than two endpoints A-E (pages 6-7 paragraphs 0081-0082; noted nodes A-E are endpoints defined by origination/destination pairs and the ECMPs are multipoint path comprises more than two endpoints, such as ECMPs from node A to node C includes nodes A-B-C with links 1 and 2, nodes A-D-C with links 6 and 3, and nodes A-E-C with links 5 and 7).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective fling date of the claimed invention, to arrange of the network supporting ECMP multipoint paths with more than two endpoints as taught by Andersen into Nadeau's method and system tor optimizing a data network by generating a set of paths between each origin and destination pair, pruning the set of paths to generate a pruned set of paths, and computing an optimum path between each origin and destination pair.
Regarding to claim 2, Nadeau discloses each monitoring packet comprises a Connectivity Fault Management Protocol Data Unit (fig. 6 page 3 paragraph 0034).
Regarding to claim 5, Nadeau discloses identifying each ECMP multipoint path comprises an ECMP multipoint path having N endpoints, and identifying each ECMP multipoint path using a Group address 604 (page 3 paragraph 0035).

Regarding to claim 17, it is well-known in the art to arrange node in a vessel or vehicle.
(2) Response to Argument
In response to applicant's argument that the combination of Nadeau and Andersen would not have been obvious, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this instant, Nadeau only teach of point-to-point communication so it would have been obvious to one of ordinary skill in the art to combined Andersen, whose teach of point-to-multipoint communication, to optimize traffic flow via providing a set of paths between more than two endpoints, and computing an optimum path between the endpoints. So with Nadeau teaching of a point-to-point communication there is only two endpoints to communicate with one another, whereas Andersen teaching of a point-to-multipoint communication there is a more than two endpoints to communicate with each other. Therefore, one of ordinary skill in the art would recognized the advantage of combining Andersen teaching of point-to-multipoint communication into Nadeau’s system would allow more than two endpoints to communicate with another via a set of paths between the endpoints, and thus provide 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DUC T DUONG/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        
Conferees:
/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        
/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467 

                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.